     Case 2:19-cv-00985-APG-DJA Document 70 Filed 08/03/20 Page 1 of 3



 1 Nevada Bar No. 8602
   THE PALMER LAW FIRM, P.C.
 2 5550 Painted Mirage Road
   Suite 320
 3
   Las Vegas, Nevada 89149
 4 Phone: (702) 952-9533
   Email: rpalmer@plflawyers.com
 5 Attorney for Plaintiff Brian Borenstein

 6 ROBERT S. MELCIC, ESQ.

 7 Nevada Bar No. 14923
   4930 Mar Vista Way
 8 Las Vegas, Nevada 89121
   Phone: (702) 526-4235
 9 Fax: (702) 386-1946
   Email: robertmelcic@gmail.com
10 Attorney for Plaintiff Brian Borenstein

11
                                  UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13

14
     BRIAN BORENSTEIN, an individual,
15
                  Plaintiff
16
      vs.                                              CASE NO.: 2:19-CV-00985-APG-DJA
17

18   THE ANIMAL FOUNDATION, a domestic
     nonprofit corporation; COUNTY OF CLARK, ex
19   rel. CLARK COUNTY ANIMAL CONTROL, a                SECOND STIPULATION TO EXTEND
     political subdivision of the State of Nevada;      TIME FOR BRIAN BORENSTEIN TO
20   SUNRISE HOSPITAL AND MEDICAL                       FILE A RESPONSE TO THE ANIMAL
     CENTER, LLC, a foreign limited-liability          FOUNDATION’S MOTION TO DISMISS
21   company domiciled in Delaware; CARLY                  AND TO REPLY THE ANIMAL
     SCHOLTEN, an individual; VICTOR ZAVALA,             FOUNDATION’S OPPOSITION TO
22   an individual; ULRIKE PASTERNAK, an                PLAINTIFF’S SECOND MOTION FOR
     individual; and ROE BUSINESS ENTITIES 1-5;             MISCELLANEOUS RELIEF
23   and DOE INDIVIDUALS 1-5,
                                                                    (Second Request)
24                  Defendants.

25

26          Plaintiff BRIAN BORENSTEIN (“Plaintiff”) and Defendant The Animal Foundation

27 (collectively, the “PARTIES”), through their respective counsel, hereby stipulate and agree to

28 extend the time for Brian Borenstein to respond to Defendant The Animal Foundation’s Motion to

                                                  1
     Case 2:19-cv-00985-APG-DJA Document 70 Filed 08/03/20 Page 2 of 3



 1 Dismiss (ECF No. 54), from July 31, 2020 to August 14, 2020 and to reply to Defendant The

 2 Animal Foundation’s Opposition to Plaintiff’s Second Motion for Miscellaneous Relief (ECF No.

 3 60), from July 31, 2020 to August 14, 2020.

 4          This request is made in good faith and is not for the purpose of undue delay. Defendant’s

 5 counsel has approved the form and content of this request and has authorized Plaintiff’s counsel to

 6 affix her electronic signature hereto.

 7          STIPULATED AND AGREED by:

 8

 9 DATED 31st day of July, 2020.                   DATED 31st day of July, 2020.

10                                                      REID RUBINSTEIN & BOGATZ

11
   By: /s/ Robert S. Melcic                        By: /s/_Kerry E. Kleiman_______
12     Robert S. Melcic, Esq.                         Kerry. E. Kleiman, Esq.
       Nevada Bar No. 14923                           Nevada Bar No. 3367
13     4930 Mar Vista Way                             300 South 4th Street, Suite 830
       Las Vegas, Nevada 89121                        Las Vegas, Nevada 89101
14
      Attorney for Plaintiff,                           Attorneys for Defendant,
15    Brian Borenstein                                  The Animal Foundation

16

17

18                                               ORDER

19          IT IS SO ORDERED.

20                      3rd day of ______________________,
            DATED this _____          August               2020.

21

22                                               U.S. DISTRICT COURT JUDGE

23 Respectfully submitted by:

24

25 By: /s/ Robert S. Melcic
       Robert S. Melcic, Esq.
26     Nevada Bar No. 14923
       4930 Mar Vista Way
27     Las Vegas, Nevada 89121

28

                                                    2
     Case 2:19-cv-00985-APG-DJA Document 70 Filed 08/03/20 Page 3 of 3



 1

 2                                      CERTIFICATE OF E-SERVICE

 3 I hereby certify that I am not a party to this action and that on the 31st day of July 2020, I caused
   to be served a true and correct copy of foregoing SECOND STIPULATION TO EXTEND
 4 TIME FOR BRIAN BORENSTEIN TO FILE A RESPONSE TO THE ANIMAL
   FOUNDATION’S MOTION TO DISMISS AND TO REPLY THE ANIMAL
 5 FOUNDATION’S OPPOSITION TO PLAINTIFF’S SECOND MOTION FOR
   MISCELLANEOUS RELIEF in following manner:
 6         (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

 7 the United States District Court for the District of Nevada, the above-referenced document was

 8 electronically filed on the date hereof and served through the Notice of Electronic Filing

 9 automatically generated by that Court’s facilities.

10

11

12                                               /s/ Robert S. Melcic________________________
                                                  Robert S. Melcic, Esq.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
